TEEATTORNEY              GENEJRAI.
                             OgFTEXAS
Gerald C. !&inn
                             AUSTIN.    TEXAS



      Honorable Burl Brlttaln
      Coupty AuMtor
      San Patricia County
      Sinton, Texas
      Dear Sir:                 pIion   No. 0-9!Se 13 w
                                  : Validity of the Conuulssionerst
                                     Court Order, dated April 8,
                                     1940.
                Pour recent re uest for an opinion of this depart-
      ment on the question as 9a herein stated has been received.
                  We quote from your letter as followa:
                "InoloseU herewith is a certifleedcopy of a
           Commissionerat Court Order dated February 12, 1940
           revealing the aotion of the Ccmnlssionerb~ Court
           relative to a petition to Bsploy a County.Servlce
           Office, algneU by E. W. Isabel and 126 other cit-
           izens, which was presented to the Court by Mr. 3-W.
           Fork
                @There is ala0 inclosed a certified copy of
           the Com&eeioner*s CourtsOrder dated April 8,~1940,
           which reveals the Mnal disposition taken by the
           Court on the petition presented by Mr. J. W. Ford
           on February 12, 1940.
                 wWLll you please advise me whether or not the
            action taken by the Court on April 8, relative to
            the application and petition presented on February
            I.2is conatitutlonal.
                 "In as much as the Case Worker for this County
            did not apply to the Commlssioner~s Court for an
            assistant and nhen,advLsed of the employment of the
            assistant requested that he not be sent to her of-
            fQlz%f-Jzal&..%rpp3ac%+.I2
                                     'pp,+a b=LQllQuxw   unb3.P
             subterfuge, but I want your opinion on the subject."
                 We quote the above mentioned petition (omittin the
       names signedthereto) and the motion of the Commissionersf
       Court, bearing date of February $2, 1940, together with the
       order of the Conrmissloners'Court, bearing date of April 8,
       1940, all of nhich is duly~certified $0 by the Clerk of the
       County Court of San Patricia County:
Honorable Burl Brittain, Page 2


          "There was presented to this Connwlsslonera~
     Court, a petition signed by E. W. Isabel and 128
     other cltfzene of the County, -petitioningthe
     County Commlssloners~ Court to employ a County
     Service Offlcer, to assist the County case Worker
     in working with ex-seavice men and their families.
     On Motion made by Corn.E. H. Jackson, seconded by
     Corn.W. E. Tedford, and all Commissioners being
     prewent and voting ‘Aye’ and none voting "Nay'
     petition received and ordered held for further in-
     formation from other sections of the County, as
     most of the names were from Sinton and Odes.
          "Petition to Employ a County Service Officer.
     THE STATE OF TEXAS
     COUNTY OF SAW PATEICIO     WHEFtEAS,there is a need
     among the ex-service men and fsmllies of San Pa-
     tricio County, Texas, for a service officer to as-
     sist them in the securing of benefits to which they
     are entitled by reason of their service to the Gov-
     ernment, in securing hospltalleatlon and medical
     care as well as benefits to which they are entitled,
     and:
         QlElZHEAS,the securing of said benefits dll,
     in numerous cases be of direct benefit to the County,
     In that the County is often called upon to assist
     those rho are entitled to medical and other care
     from the Federal Government by reason of their war-
     time service, which will relieve the County of this
     burden;
          'ETBEBEFOEE,We the underslgned resident tax
     payers of San Patricia County, Texas, respectfully
       tltion the Honorable Commissioners' Court of San
     fl"
      atriclo County, to employ a suitable person, famil-
     lar with the needs of ex-service men and their fsm-
     llles and of the benefits to which they are entitled,
     to take care of this work."
          "There Game up for consideration the matter of
     employing an assistant Case Worker in San Patriclo
     County, and it appearing to this court that Mr. J. W.
     Ford is a suitable person for this position, and
     that it would be to the advantage of the citizen-
     ship of San Patricia County that such assistant
     Case Worker be employed, It is hereby ordered that
     Mr. J, W. Ford be employed as assistant Case Worker
Honorable Burl Brittain, ~Page 3


     at a salary of $35.00 per month, effective April
     1, 1940; and that said employment be continued
     until December 31, 1940, unless the relief set-
     up requiring the employment of Case Workers be
     sooner discontinued.
          *Motion made by Commissioner E. H. Lewis,
     seconded by E. H. Jackson and all commissioners
     being present and voting {Aye’ and none voting
     "Nay,' it is 80 ordered."
          We 8re of/the opinion that we c8n properly pass up-
on the validity of the above mentioned order of the Commis-
aioners’ Court without deciding any constitutional question
that might be technically raised. A constitutional question
till be passed upon only when neceesity arises; and the courts
are loath to dealde such question8 unless they have been dl-
rectly raised and argued by counsel. Black Bros. VS. State,
253 S.W. 576; City of H uston vs. #ouston City Street Bail-
nay Co., 19 S.W. 127; T8xas Jur., Vol. 9, p. 426.
          We quote from Texas Juris., Vol. 11, pages 563-4-5,
aa follows:
          'Counties, being component parts of the
     state, have no powers or duties except those
     which are plainly set forth and defined in the
     constitution and statutes. The statutes have
     plainly defined the powers, prescribed the
     duties, and imposed the liabilities of the
     commissioners’ courts, the medium through which
     the different counties act, and from those
     statutes must come all the authority vested in
     the counties.
          ". . . .
          "        CominIsaioners~court8 are courts
     of li~t~d*j~rl.sdlctlon, in that their authority
     extends only to matters pertaining to the gener-
     s,lwelfare of their respective oounties and that
     their powers are only those expres~slyor implied-
     ly conferred upon them by law,--that is& by the
     constitution and statutes of the state.
          We have carefully examined the various statutes.
and portions of the constitution with reference to the powers
.-

     Honorable Burl Brittaln, Page 4


     and authorit of the Commlaaioners~ Courts, and 80 far as we
     have been ab9 e to find, there is no power, right or auth-
     ority expressly or implledlg conferred upon the Connnissioners~
     Court8 to make and enter an order in the minutes of said
     court, as above Indicated. Therefore, you are respectfully
     advised that it is the opinion of this department that the
     order of the Commissioners~ Court, bearing date of April 8,
     1940, as above quoted, is invalid.
               Trusting that the foregoing fully answers your in-
     quiry, we are
                             Yours very truly
                             ATTORNEYGENERAL OF TEXAS
                             By ha/ Ardell Wllll8ms
                             Ardell Williams
                             Assistant
     AW:oe:wb
     APPROVED JGW 18, 1940
     /a/ Gerald C. Mann
     ATTORNEY GRNRRAL OF TMAS

                             APPROVED:   OPINION COMUITTRR
                             BY:   BWB   ChRiZlllW3